December 18, 2009


Ms. Lynne Liberato
Haynes and Boone, LLP
One Houston Center
1221 McKinney, Suite 2100
Houston, TX 77010-2007

Mr. Douglas W. Alexander
Alexander Dubose & Townsend, L.L.P.
515 Congress Avenue, Suite 2350
Austin, TX 78701-3520
Honorable J. Clay Gossett
4th District Court
Rusk County Courthouse
115 North Main, 3rd Floor
Henderson, TX 75652

Mr. Joseph D. Jamail
Jamail & Kolius
500 Dallas, Suite 3434
Houston, TX 77002-4793

RE:   Case Number:  09-0522
      Court of Appeals Number:  12-08-00011-CV
      Trial Court Number:  99-219

Style:      IN RE  JOHN M. O'QUINN, P.C. D/B/A O'QUINN & LAMINACK; JOHN M.
      O'QUINN & ASSOCIATES, A TEXAS GENERAL PARTNERSHIP; JOHN M. O'QUINN &
      ASSOCIATES, L.L.P. D/B/A O'QUINN & LAMINACK; JOHN M. O'QUINN LAW FIRM,
      P.L.L.C.; O'QUINN & LAMINACK; AND JOHN M. O'QUINN

Dear Counsel:

      Today the Supreme Court granted the Agreed Motion  to  Abate  Mandamus
Proceeding and issued the enclosed abatement order in  the  above-referenced
case.  This case is removed from the Court's active  docket  until  February
24, 2010, by which time the parties must file either a status  report  or  a
motion to dismiss.
                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk

Enclosure
|cc:|Ms. Cathy S.   |
|   |Lusk           |
|   |Ms. Jean Hodges|